Order filed May 5, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00229-CR
                                ____________

                SHANNON BERNARD JACKSON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 56th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 17-CR-3031


                                     ORDER

      Appellant is represented by appointed counsel, Winifred Weber. On April 9,
2002, appellant’s brief was stricken brief because it disclosed the name of a child
victim of sexual assault under the age of 17. See Tex. Code Crim. Proc. art.
57.02(h); Tex. R. App. P. 9.10(b). Counsel was ordered to file a brief that complies
with Texas Code of Criminal Procedure article 57.02 and Texas Rule of Appellate
Procedure 9.10 on or before April 20, 2020. No brief has been filed.
      We order Winifred Weber to file a brief that complies with Texas Code of
Criminal Procedure article 57.02 and Texas Rule of Appellate Procedure 9.10 with
the clerk of this court on or before May 20, 2020. If counsel does not timely file
appellant’s brief as ordered, the court may issue an order abating the ap peal and
directing the trial court to conduct a hearing to determine the reason for the failure
to file the brief and the consideration of sanctions, appointment of new counsel, or
other appropriate relief.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.